Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                April 12, 2017

The Court of Appeals hereby passes the following order:

A17A0486. DAWSEY v. THE STATE.

      On September 21, 2016, we granted Kathryn Gail Dawsey’s application for
interlocutory appeal of the trial court’s order denying her demurrers. Upon review of
the entire record, we conclude that the application was improvidently granted. The
appeal is therefore DISMISSED.



                                       Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         04/12/2017
                                               I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Wi tness my signature and the seal of said court
                                       hereto affixed the day and year last above written.

                                                                                         , Clerk.